El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
HH
S.B.. Pharmco Puerto Rico, Inc. acude ante nos mediante recurso gubernativo. Nos solicita que revisemos la deter-minación del Honorable Registrador Francisco J. Rodrí-guez Juarbe, actuando como tal en el Registro de la Pro-piedad de Puerto Rico, Sección de Guayama, en la cual deniega la inscripción de una instancia de cancelación de un contrato de arrendamiento vencido.
En el presente caso, la parte recurrente es propietaria en pleno dominio de la finca Núm. 13,478 inscrita al folio *342109 del tomo 380 de Guayama, Registro de la Propiedad de Puerto Rico, Sección de Guayama. El referido inmueble está gravado con un contrato de arrendamiento a favor de ICI Pharmaceuticals PR, Inc. En dicho contrato las partes pactaron un canon mensual de doscientos mil dólares ($200,000) durante un plazo de cinco (5) años con opción a dos (2) años de prórroga contados a partir del otorgamiento de la escritura. El referido contrato fue constituido me-diante Escritura Pública Núm. 12, otorgada en San Juan, Puerto Rico, el 26 de noviembre de 1986 ante el notario Esteban F. Bird, inscrita al folio 44 del tomo 364 de Gua-yama, inscripción tercera.
A tenor con los propios términos del contrato, el arren-damiento expiró en su totalidad el 26 de noviembre de 1993. Es por ello que el recurrente procedió a presentar una instancia de cancelación en virtud del Art. 134 de la vigente Ley Hipotecaria y del Registro de la Propiedad (en adelante Ley Hipotecaria), según enmendada por la Ley Núm. 143 de 14 de junio de 1980 (30 L.P.R.A. see. 2458). El Honorable Registrador le envió al recurrente una notifica-ción de defecto indicándole que faltaba un comprobante por la cantidad de cuarenta y siete mil novecientos cuarenta y seis dólares ($47,946) para completar los derechos de inscripción.
Oportunamente, la parte recurrente presentó un escrito de recalificación conforme al Art. 70 de la Ley Hipotecaria, 30 L.P.R.A. see. 2273. Alegó que por haberse extinguido el Contrato de Arrendamiento debe ser relevado de cumplir con el pago y la cancelación de aranceles, ya que sólo pagan derechos de cancelación . los derechos susceptibles de aprovechamiento.
Ante estos señalamientos, el 26 de agosto de 1997 el Honorable Registrador denegó la inscripción de la instan-cia de cancelación. Además, tomó anotación preventiva por el término de sesenta (60) días por no haberse consignado *343la cantidad de cuarenta y siete mil novecientos cuarenta y seis dólares ($47,946) para completar los derechos para la cancelación del arrendamiento.
Inconforme, S.B. Pharmco Puerto Rico, Inc. recurre ante nos mediante recurso gubernativo. Nos plantea los señalamientos de error siguientes:
Erró el Honorable Registrador al denegar la inscripción de la Instancia de Cancelación de un Contrato de Arrendamiento ex-tinguido como “derecho” para los fines de la Ley de Aranceles de Puerto Rico y exigir el pago de aranceles.
Erró el Honorable Registrador al no incluir en la notificación de defecto, legajo de notificación núm. 576, fechado 24 de junio de 1997, los fundamentos legales que apoyen el pago de aranceles. Recurso gubernativo, pág. 3.
Nos solicita que declaremos con lugar el recurso de autos y que revoquemos la determinación y calificación del Registrador de la Propiedad de Guayama. Igualmente nos solicita que le ordenemos al Honorable Registrador que inscriba la instancia de cancelación del contrato de arren-damiento sin necesidad de incurrir en el pago de aranceles por la cantidad de cuarenta y siete mil novecientos cua-renta y seis dólares ($47,946). Examinados los alegatos de las partes, y a la luz de los hechos y principios aplicables, modificamos la calificación recurrida.
HH t — H
 El Art. 134 de la Ley Hipotecaria, supra, regula el procedimiento para cancelar un asiento que contenga un derecho de arrendamiento inscrito y extinguido por sus propios términos. A esos efectos dispone lo siguiente:
Cuando por declaración de ley o por resultar del título que produjo el asiento, quedare extinguido el derecho contenido en una inscripción, anotación preventiva o nota, se cancelará el respectivo asiento a instancia de parte interesada, sin exigirse *344los requisitos fijados en la sec. 2456 (1) de este título. Sin embargo, las inscripciones de contratos de arrendamiento, o sub-arrendamiento, así como de cualquier otro derecho, que tuvie-ren pacto o condición de prórroga, debidamente hecho constar en el asiento correspondiente, no serán canceladas hasta que expire el plazo de dicha prórroga.
De igual forma, la R.G. Sec. 127.2 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, Núm. 2674 de 9 de julio de 1980, según enmendado (en adelante el Reglamento Hipotecario), edición especial de 1998, pág. 377, en su parte pertinente, dispone —en relación con los títulos necesarios para la cancelación de un asiento cuando de éste surge la extinción del derecho inscrito— que “[l]a solicitud de cancelación de un asiento será título suficiente para cancelarlo si resultare del propio asiento, o de otro documento fehaciente que el derecho asegurado ha caducado o se ha extinguido”.
Este tipo de cancelaciones son denominadas cancelacio-nes automáticas o por ministerio iuris y pueden realizarse sin necesidad de impetrar el consentimiento del titular re-gistral del derecho inscrito, debido a que del propio asiento surge la extinción del derecho.
Proceden las cancelaciones cuando de la propia escritura resulte que el derecho inscrito ha caducado o se ha extinguido. Estas cancelaciones tienen lugar en los ea-*345sos de caducidad pura de los derechos inscritos, por tener éstos una duración predeterminada debido a la concurren-cia de un plazo cierto. Por ejemplo, en el arrendamiento inscrito sujeto al Código Civil y concertado por el tiempo determinado. Véase R. Roca Sastre y L. Roca-Sastre Mun-cunill, Derecho hipotecario: fundamentos de la publicidad registral, 8va ed rev., Barcelona, Ed. Bosch, 1995, T. III, pág. 175.
La cancelación por ministerio iuris es propia de los derechos nacidos con una existencia de duración predeterminada y los cuales se extinguen por el mero transcurso del tiempo señalado. No obstante, este principio no aplica cuando la subsistencia de los derechos sea dudosa, controvertible o dependa del cumplimiento de obligaciones; puesto que requiere que conste, de modo fehaciente, que el derecho inscrito ha caducado o extinguido. B. Camy Sánchez-Cañete, Comentarios a la Legislación Hipotecaria, 3ra ed., Pamplona, Ed. Aranzadi, 1983, Vol. VI, pág. 356.
Según Roca Sastre, no fue hasta la publicación del Real Decreto de 20 de septiembre de 1880 que se recogió en el ordenamiento registral inmobiliario español la cancelación sin el consentimiento del titular registral. Añade, que la ley hipotecaria vigente en España ha sido la que primera-mente ha destinado un precepto suyo concreto relativo a este tipo cancelatorio. No obstante, a partir del Real De-creto de 1880, la doctrina de la Dirección General de los Registros varió para aceptar plenamente el criterio de can-celación automática. Roca Sastre, op. cit., págs. 164-168.(2)
No empece a lo anterior, existen casos excepcionales, especialmente previstos, en los cuales el Registrador *346puede practicar de oficio los correspondientes asientos.(3) Roca Sastre, op. cit., pág. 180, señala que
... el Registrador de la Propiedad, actuando a modo de Juez territorial, apreciará o calificará si se ha producido la caduci-dad o extinción automática del derecho registrado, por cuanto con los datos obrantes en el Registro, complementados en general con los documentos adecuados a cada supuesto específico, cuenta con los elementos de juicio necesarios para determinar si tal caducidad o extinción automática ha tenido lugar en la realidad jurídica, a fin de certificarlo en los libros mediante la correspondiente cancelación o nueva inscripción.
Conforme al Art. 130 de nuestra Ley Hipotecaria, 30 L.P.R.A. see. 2454, la cancelación de un asiento del Registro puede ser total o parcial. Entre otras circunstancias, procede la cancelación total cuando se extinga por completo el derecho registrado. El propósito de cancelar un derecho extinguido es eliminar de los registros de la propiedad aquellos gravámenes que, por el tiempo transcurrido desde su constitución, deben presumirse que en realidad no existen. Ciertamente, un derecho inscrito podría figurar como subsistente en el Registro de la Propiedad a pesar de haberse extinguido en la realidad. La finalidad de las cancelaciones es ajustar el contenido del Registro a la realidad jurídica extrarregistral, evitando así la subsistencia de situaciones jurídicas extinguidas. Baldrich Colón v. Registrador, 86 D.P.R. 42, 51 (1962).
Ahora bien, la R.G. Sec. 139.1 del Reglamento Hipotecario, supra, pág. 388, le confiere discreción al Regis-*347trador para determinar cuál va a ser el mecanismo utili-zado para la cancelación de un asiento registral. Según dispone dicha sección, “[l]a cancelación podrá hacerse, a juicio del Registrador y según la sencillez o complejidad del caso lo aconseje, mediante un asiento principal o por nota marginal”. (Enfasis suplido.)
Las notas marginales utilizadas para efectuar una cancelación son las llamadas notas marginales sucedáneas de otros asientos. Éstas han sido definidas como aquellas que tienen una función semejante o equivalente a la de los “asientos de inscripción, anotación preventiva o cancelación”. (Énfasis suplido.) Roca Sastre, op. cit., 1997, T. IV, pág. 348.
Debido a esta similitud con los asientos principales, las notas marginales sucedáneas suelen tener igual valor y la misma característica de surtir los efectos correspondientes a tales asientos de inscripción, anotación preventiva o cancelación. Roca Sastre, op. cit., T. TV.
Por último, en cuanto a los aranceles que deben ser satisfechos al momento de realizar una cancelación, ya sea mediante nota marginal o mediante asiento de cancelación, el Art. 1 de la Ley de Aranceles del Registro de la Propiedad, 30 L.P.R.A. sec. 1767a, fija los derechos que se han de pagar por las inscripciones, anotaciones, cancelaciones o liberaciones en el Registro de la Propiedad. Particularmente, el arancel Número dos dispone lo siguiente:
Por la inscripción, anotación, cancelación, liberación, res-pecto a cada derecho en una finca, se pagarán los siguientes derechos:
(a) Si la finca o derecho vale mil (1,000) dólares o menos, se pagará dos (2) dólares.
(b) Cuando el valor de la finca o derecho exceda de mil (1,000) dólares se pagará dos (2) dólares por cada mil dólares o fracción de mil dólares del valor nominal de la finca hasta un valor máximo de veinticinco mil (25,000) dólares.
(c) Cuando el valor de una finca o derecho exceda de veinti-cinco mil (25,000) dólares, se pagarán cincuenta (50) dólares *348por los primeros veinticinco mil (25,000) dólares y cuatro (4) dólares por cada mil (1,000) dólares o fracción de mil (1,000) dólares adicionales.
(d) Por las notas marginales que no envuelvan cuantía se pagará cuatro (4) dólares por cada una.
(e) Por liberaciones gratuitas se pagarán cuatro (4) dólares por cada finca.
(f) Los derechos por la anotación de la reserva de prioridad de un contrato en gestación se regirán por el anterior inciso (a) o (b), pero limitados a un máximo de veinticinco (25) dólares.
(g) Los derechos por la inscripción del contrato de opción de compra se regirán por el anterior inciso (a) o (b) sobre el monto del precio señalado para la compra, pero limitado a un máximo de veinticinco (25) dólares. 30 L.P.R.A. sec. 1767a.
Como es sabido, el valor del arancel registral requerido para la inscripción o cancelación de cualquier asiento, ya sea principal o accesorio, queda establecido en virtud del valor de la finca o del derecho a inscribirse o a cancelarse. Correa Sánchez v. Registrador, 113 D.P.R. 581, 590 (1983).
... [Cluando la nota marginal tenga por objeto un derecho o interés estimable, susceptible de así ser justipreciado —al mo-mento de su presentación o cancelación— estamos ante una nota marginal que realmente envuelve cuantía .... La obliga-ción del Registrador es exigir el pago del arancel correspon-diente, siguiendo las normas aplicables en la ley. Correa Sánchez v. Registrador, supra, págs. 591-592.
La operación registral que pretende cancelar un derecho inscrito, que por sus propios términos y según surge de su inscripción ya ha vencido, no puede implicar cuantía ni tiene por objeto un derecho o interés estimable. Como consecuencia, la inscripción de dicho asiento de cancelación sólo deberá satisfacer el tipo mínimo de cuatro dólares ($4) que dispone el Art. 1 de la Ley de Aranceles, supra. El mecanismo específico que utilice el Registrador para llevar a cabo dicha operación registral, sea nota marginal o asiento principal, no altera esta conclusión. La interpretación y aplicación de la Ley Aranceles del Registro *349de la Propiedad no puede depender de la mecánica o del modo empleado por el Registrador al efectuar la operación registral, sino que depende de la naturaleza, el objeto y los efectos de dicha operación. Correa Sánchez v. Registrador, supra, págs. 584 — 585.
rH HH HH
En el caso de autos estamos ante un contrato de arrendamiento inscrito en el Registro de la Propiedad y vencido por sus propios términos. De la misma escritura pública inscrita se desprende que el referido derecho se extinguió en su totalidad el 26 de noviembre de 1993. Por consiguiente, para cancelar este derecho no es necesario cumplir con los requisitos dispuestos en el Art. 132 de nuestra Ley Hipotecaria, supra. Por el contrario, para llevar a cabo este tipo de cancelación automática basta la propia escritura pública én cuya virtud se hizo la inscripción del contrato de arrendamiento ya que, al surgir la extinción del derecho inscrito, huelga pues la presentación de documentos fehacientes de tal hecho así como del consentimiento del arrendatario que contrató por un plazo cierto.
Por consiguiente, en aras de actualizar el contenido del Registro de la Propiedad la parte promovente, propietaria del inmueble gravado con el contrato de arrendamiento vencido, le solicitó al Registrador de la Propiedad que can-celara la inscripción del referido contrato, transcurridos más de tres (3) años después de su vencimiento, según surge de la propia inscripción registral, en virtud de lo dis-puesto en el Art. 134 de la Ley Hipotecaria, supra.
La controversia surge cuando el recurrente presenta la instancia de cancelación de la inscripción del derecho de arrendamiento extinguido y el Registrador le notifica el de-fecto de que faltaba un comprobante por la cantidad de *350cuarenta y siete mil novecientos cuarenta y seis dólares ($47,946) en concepto de aranceles.(4)
Al así proceder, erró el Registrador de la Propiedad debido a que, contrario a lo que ocurre con la cancelación de un derecho que es capaz de ser justipreciado, el contrato de arrendamiento de marras ya era inexistente y carecía pues de un canon estimable susceptible de ser valorizado. Véase Correa Sánchez v. Registrador, supra, págs. 591-592. Por dicha razón concluimos que la operación registral que el Registrador efectúe para llevar a cabo la cancelación solicitada, pagará derechos por el tipo mínimo que dispone el Arancel Núm. 2, Art. 1(d) de la Ley de Aranceles del Registro de la Propiedad, supra.
IV
Finalmente, nos toca dilucidar si erró el Registrador de la Propiedad al no incluir en la notificación de defecto los fundamentos legales en que se basó para imponerle al re-currente el pago de aranceles.
El Art. 69 de la vigente Ley Hipotecaria, 30 L.P.R.A. see. 2272, dispone lo siguiente, con respecto al contenido de la notificación de la calificación:
Si el registrador observare alguna falta en el documento ex-clusivamente conforme a la see. 2271 de este título, notificará su calificación por escrito siempre al notario autorizante, y al presentante si éste lo solicita en la minuta dentro de sesenta (60) días de la fecha de dicho asiento de presentación, bien por entrega personal o por correo, para que corrijan la falta du-rante el plazo de sesenta (60) días a partir de la fecha de notificación. Si se hiciere más de una notificación, se comenzará a contar el plazo desde la última hecha al notario.
La notificación deberá contener todos los motivos legales en que se basa la calificación. La notificación se hará constar por *351nota fechada en el asiento de presentación y al pie del docu-mento notificado, firmando dicha nota el registrador, cumplido lo cual quedará perfeccionada.
De no ser subsanado el defecto y expirado el plazo de sesenta (60) días, el registrador extenderá nota de caducidad en el asiento de presentación y al pie del documento. Cuando los de-rechos pagados a la presentación del documento cuya notifica-ción haya caducado no excediere de doscientos dólares ($200) el registrador cancelará veinticinco dólares ($25); cuando los de-rechos pagados a la presentación excedieren de doscientos dó-lares ($200) el registrador cancelará cincuenta dólares ($50). (Énfasis suplido.)
El Registrador deberá en lo posible señalar en la pri-mera notificación todas las faltas que encuentre en los do-cumentos presentados y las razones legales en que se apoye. No obstante, de ser necesario, podrá hacerse más de una notificación. En ese caso, deberá hacerse referencia a la primera notificación con expresión de las nuevas faltas encontradas en adición a las ya señaladas.
De igual forma, la R.G. Sec. 81.2 de nuestro Reglamento Hipotecario, supra, pág. 330, establece, en lo pertinente, que:
El Registrador deberá en lo posible señalar en la primera notificación todas las faltas que encuentre en los documentos presentados y las razones legales en que se apoye. No obstante, de ser necesario, podrá hacerse más de una notificación. En ese caso, deberá hacerse referencia a la primera notificación con expresión de las nuevas faltas encontradas en adición a las ya señaladas. (Énfasis suplido.)
Por otro lado, hacemos referencia a la nota al calce que aparece en Caguas Federal Savings v. Registrador, 103 D.P.R. 620, 623 esc. 1 (1975), la cual establece lo siguiente:
Recalcamos una vez más que las notas de los Señores Regis-tradores deben ser concisas pero claras y expresas de manera que las partes afectadas puedan determinar con facilidad las objeciones señaladas. Julio Godreau Co. v. Registrador, 23 D.P.R. 65 (1915); Torres v. Registrador, 75 D.P.R. 128 (1953).
*352El quinto párrafo del Art. 77 de la Ley Hipotecaria, 30 L.P.R.A. sec. 2280,(5) según enmendada el 14 de junio de 1980, dispone que el Registrador puede ser corregido disciplinariamente de no acumular en una misma calificación todos los motivos por los cuales denegó el asiento solicitado. Rodríguez Morales v. Registrador, 142 D.P.R. 347 (1997). Sin embargo, ni nuestro ordenamiento jurídico ni la jurisprudencia interpretativa le han impuesto expresamente a los Registradores de la Propiedad el deber de citar la disposición legal en la cual fundamentan su denegatoria. Es decir, no se ha establecido claramente cuál es el alcance de los referidos “motivos legales”.
No obstante, en torno a los efectos derivados de la calificación registral, Roca Sastre nos comenta lo siguiente:
B) Si la calificación del Registrador es desfavorable a la ex-tensión del asiento solicitado, tanto en el caso de suspensión como en el de denegación, los efectos inmediatos derivados de la calificación registral serán los siguientes:
a) El Registrador debe manifestar o notificar a los que pre-tenden la inscripción del título los defectos, subsanables o in-subsanables, que a su juicio impiden la inscripción. Cuando el Registrador inscribe, no debe indicar los motivos o razones de ello, pero cuando deja de inscribir ha de manifestar a los inte-resados los defectos que atribuye al título y que obligan a suspender o a denegar su registration.
“En esta ocasión [es] cuando se pone de relieve el carácter simple y patriarcal de la función del Registrador, instruyendo y hasta aconsejando a los interesados, más por vocación que por interés, la forma de salvar el título o de hacer frente a la situa-ción jurídica.” (Enfasis suplido y en el original.) Roca Sastre, op. cit, T. IV, pág. 57.
Es necesario que los Registradores de la Propie-*353dad citen el preceptp legal que sostiene la denegatoria de que se trate. De tal forma los interesados pueden rectificar el error cometido o someter un escrito de recalificación a sabiendas del fundamento legal por el cual denegaron su inscripción. Después de todo, la nota denegatoria no debe inducir a error. Tampoco debe provocar la indefensión de aquellos que de buena fe quieran impugnar la calificación del Registrador de la Propiedad.
A la luz de los principios expuestos, concluimos que en el caso de autos, el Registrador de la Propiedad no cometió el error señalado. Veamos.
En la primera notificación de defectos, el Registrador de la Propiedad señaló que denegaba la instancia de cancela-ción presentada por el promovente porque faltaba un com-probante de cuarenta y siete mil novecientos cuarenta y seis dólares ($47,946) para completar los derechos de inscripción. El Registrador debió citar la disposición que utilizó para llegar a ese cómputo; se colige del cómputo que obviamente estaba aplicando el Art. 1 de la Ley de Arance-les, supra. Una vez recibido el escrito de recalificación, el Registrador de la Propiedad lo denegó por el mismo funda-mento, pero esta vez citó el referido Art. 1 de la ley. Por ende, cuando el recurrente comparece ante nos mediante recurso gubernativo, ya ha sido notificado del fundamento legal por el cual fue denegada la cancelación que nos ocupa. Es por ello que concluimos que el Registrador no cometió el segundo error señalado.
No obstante, debemos recalcar que lo resuelto en este caso no pretende eximir a los Registradores de la Propie-dad de señalar en la primera notificación los fundamentos legales en los cuales basan su calificación. Por el contrario, entendemos necesario que desde la calificación inicial los Registradores le informen a los interesados los defectos atribuidos y los preceptos legales aplicables.
Por los fundamentos antes expuestos, concluimos que erró el Registrador de la Propiedad de Puerto Rico, Sección *354de Guayama, al imponerle a la parte promovente la totali-dad del pago de derechos arancelarios a tenor con el inciso (c) del arancel Núm. 2 del Art. 1 de la Ley de Aranceles del Registro de la Propiedad, supra. Éste procederá a cobrar el arancel correspondiente de cuatro dólares ($4), a tenor con lo aquí expuesto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri concurrió sin opinión. El Juez Asociado Señor Rebollo López disintió sin opinión. El Juez Asociado Señor Negrón García se inhibió.

 El Art. 132 de la Ley Hipotecaria y del Registro de la Propiedad (en adelante Ley Hipotecaria), 30 L.P.R.A. see. 2456, establece los requisitos para la cancelación de inscripciones y anotaciones a virtud de escritura o documento auténtico:
“Las inscripciones, anotaciones preventivas y notas hechas en virtud de escri-tura o documento auténtico, se cancelarán mediante otra escritura o documento de la misma naturaleza, en que exprese su consentimiento el titular a cuyo favor se hu-biese hecho el asiento, o su causahabiente, o legítimo representante. También se cancelarán en virtud de resolución judicial firme, debidamente testimoniada o in-serta en un mandamiento judicial, según los casos. Lo establecido en esta sección es sin perjuicio de las disposiciones especiales que sobre determinadas cancelaciones ordena este subtítulo.” (Enfasis suplido.)
Por disposición expresa del legislador, se exime del cumplimiento con estos re-quisitos para cancelar un asiento registral, cuando por declaración de ley, o por resultar del título que produjo el asiento, queda extinguido el derecho inscrito.


 La cancelación automática o de iure es distinguible y no debe confundirse con la cancelación por caducidad del asiento del Registro. La cancelación de iure se re-fiere al contenido de los asientos registrales, mientras que la cancelación por cadu-cidad del asiento se refiere a la publicidad registral. R. Roca Sastre y L. Roca-Sastre Muncunill, Derecho hipotecario: fundamentos de la publicidad registral, 8va ed. rev., Barcelona, Ed. Eosch, 1995, T. III, pág. 163.


 Las cancelaciones de oficio son aquellas que el Registrador de la Propiedad debe practicar en ausencia de instancia de parte interesada o de mandamiento judicial. Frecuentemente se practican en los casos de caducidad de asientos. Roca Sastre, op. cit., pág. 188. Sobre este particular, el segundo párrafo del Art. 134 de la Ley Hipotecaria, 30 L.P.R.A. see. 2458, dispone:
“Serán canceladas de oficio las inscripciones de hipoteca, cuando de las sucesi-vas inscripciones de la finca resulte que ésta o el derecho sobre el que se constituyó la hipoteca fue ejecutado o vendido en pública subasta, a favor del acreedor o de otra persona; y también cuando de sucesivas inscripciones aparezca que la finca o derecho hipotecado fue transferido, por cualquier título, a favor del acreedor según el Registro.”


 Por el resultado alcanzado en este caso, no nos compete examinar la correc-ción del cómputo realizado por el Registrador en virtud del inciso (c) del Arancel Núm. 2, Art. 1 de la Ley Hipotecaria, 30 L.P.R.A. sec. 1767a.


 “Es obligación del registrador incluir en la calificación todos los motivos por los cuales proceda la denegatoria del asiento solicitado. Si así no lo hubiere hecho y se presentare de nuevo el documento o se acordare su inscripción en el recurso gubernativo correspondiente, podrá alegar defectos no comprendidos en la califica-ción anterior; pero en tal supuesto podrá ser corregido disciplinariamente, si proce-diere, según las circunstancias del caso 30 L.P.R.A. see. 2280.